Citation Nr: 0508501	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  00-15 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for right facial paralysis 
with eye involvement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decision in February 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In December 2002, the Board undertook evidentiary development 
pursuant to the now-invalidated 38 C.F.R. § 19.9(a)(2) 
(2002).  In August 2003, the Board remanded the case to 
enable the RO to review the additional evidence.

In December 2002, the Board also declined to reopen the issue 
of entitlement to service connection for residuals of a right 
tympanic membrane rupture.  Based on the representative's 
November 2004 argument, however, it is evident that the 
appellant wishes to present a new claim to reopen.  As this 
new claim is not currently certified or developed for 
appellate review, it is referred to the RO for appropriate 
action. 


FINDING OF FACT

There is no competent medical evidence showing that right 
facial palsy with eye involvement is related to the veteran's 
service or an incident therein.  


CONCLUSION OF LAW

Right facial palsy with eye involvement was not incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. § 3.102, 3.159, 3.303 
(2004).  



REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2).  In 
this case, there is no issue as to providing an appropriate 
application form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Here, the record reflects that the veteran 
has been fully apprised of the changes brought about by the 
VCAA through a February 2004 letter and an October 2004 
supplemental statement of the case, to include notice of what 
evidence and information are necessary to substantiate his 
claim; and notice of his and VA's obligation to obtain 
certain evidence, including VA's duty to obtain all relevant 
evidence in the custody of a Federal department or agency.  
As such, the duties to notify the veteran of necessary 
evidence, as well as the responsibility for obtaining or 
presenting that evidence, have been fulfilled. 

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims files.  There is 
no indication that any pertinent evidence was not received.  
The claimant was notified of the need for a VA examination, 
and he was seen for those studies in July 2003.  The veteran 
was notified in a February 2004 letter to advise VA how it 
could secure pertinent evidence that he was aware of.  He was 
also advised what evidence VA had requested, and notified in 
the October 2004 supplemental statement of the case what 
evidence had been received.  He was essentially notified in 
the above documents that he needed to submit all evidence in 
his possession.  Therefore, the duty to notify the appellant 
of any inability to obtain records does not arise in this 
case.  Id.  Thus, VA's duty to assist has been fulfilled. 

Although the VCAA notice was, in part, issued out of the 
proper chronological sequence set forth in 38 U.S.C.A. § 
5103, the notice provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence), and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).  
Further, since receiving notice, the veteran has had ample 
opportunity to provide additional pertinent evidence since 
being informed of the evidence needed to substantiate his 
claim.

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Legal Analysis 

The veteran contends that he sustained an in-service head and 
face injury as a result of a booby trap explosion with a 
retained piece of metal above his right cheek.  It is argued 
that this retained foreign body caused right sided facial 
paralysis.  

The service medical records are negative for complaints, 
treatment, or diagnosis of right side facial paralysis.  

A 1972 VA examination report is negative for complaints of 
facial paralysis and no neurological findings were noted.  

A March 1972 VA examination revealed intact cranial nerves. 

VA treatment records dated in January 2000 show the veteran 
reported more than a seven-year history of gradual onset of 
right facial nerve paralysis.  The veteran reported a 
previous shrapnel injury with a retained foreign body in his 
left orbit, and left ear canal.  Following a physical 
examination the diagnosis was "perplexing problem in 
gradually increasing facial paralysis without etiology on 
physical examination."  The diagnostic possibilities 
included central paralysis due to a yet unrecognized brain 
stem lesion; a medical cause such as Lyme disease; or a 
parotid tumor that was unrecognizable on magnetic resonance 
imaging that spared the upper division.  

A February 2000 VA neurological examination noted the 
veteran's report of a three year history of a slowly 
progressive facial weakness which, over the prior six months, 
had led to drooling and an inability to close the right eye.  
Following a physical examination, the impression was right 
peripheral seventh nerve palsy and a diminished right sided 
corneal reflex that was suggestive of a partial fifth cranial 
nerve lesion.  

VA outpatient notes from February 2000 include an assessment 
of prolonged right seventh cranial nerve paralysis. 

Records dated in April 2003 show continued complaints and 
treatment for right facial nerve palsy with unknown etiology.  

The veteran was accorded a VA neurology examination in July 
2003.  The examiner reviewed the claims folder.  The examiner 
opined that the retained foreign bodies, including a foreign 
body at the right cheek (around the zygoma) would not be in 
an anatomical location to create the complete facial 
paralysis from the right forehead to the lower right face.  
The examiner further stated that the development of complete 
right facial paralysis decades after the explosion strongly 
argued against the facial palsy being related to trauma or 
retained shrapnel from his active duty service in the 
Republic of South Vietnam.  

The veteran was seen in the ear, nose, and throat clinic in 
December 2003.  The examiner opined the right facial palsy 
was likely from a neuropathy.  

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability was incurred or aggravated by service.  38 
U.S.C.A. § 1110.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In this case, no medical evidence has been offered to 
establish a relationship between the veteran's right facial 
paralysis with eye involvement and service or an incident 
therein.  The service medical records do not contain any 
complaints or findings of the claimed disorder.  The veteran 
reports that right facial nerve paralysis began in 1993, more 
than 20 years after separation from active duty.  Further, in 
July 2003 a VA examiner opined that opined that the retained 
foreign bodies, including a foreign body at the right cheek 
(around the zygoma) were not in an anatomical location to 
create the complete facial paralysis from the right forehead 
to the lower right face.  He further stated that the 
development of complete right facial paralysis decades after 
the explosion also strongly argued against the facial palsy 
being related to trauma or retained shrapnel from his active 
duty service in the Republic of South Vietnam.  In the 
absence of competent medical evidence to the contrary, there 
is no basis upon which to link the disorder to service.  As 
such, the claim must be denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for right facial paralysis 
with eye involvement is denied  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


